DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 Applicant’s amendment and response dated December 03, 2021 in responding to the Office Action of August 03, 2021 provided in the rejection of all previous pending claims 1-20.
 Claims 1, 5, 16, 17, 19, and 20 have been amended.
Claims 6 and 12 have been amended.
Claims 21-28 have been newly added.
 Thus, claims 1-5, 7-11, and 13-28 are pending for examination. 
Allowable Subject Matter
3.	Claims 1-5, 7-11, and 13-28 are allowed, which re-number as 1-26.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…a module comprising configuration information to adjust a configuration of the software application, the module being received by the electronic device from a server system over a communication network, wherein the module directs the software application to collect health data describing health of a user of the electronic device, and wherein the module specifies a condition for presenting a user interface comprising an interactive form or survey comprising interactive elements to obtain health information of the user, wherein the condition for presenting the user interface to the user of the electronic device is based on one or more properties of health data for the user; after 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-5, 7-11, and 13-28 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192